Citation Nr: 1620535	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for urethral stricture disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to September 1966.  This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In August 2015, the Board issued a decision in which it continued the denial of service connection for urethral stricture disorder.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in April 2016 that remanded the case to the Board for it to then remand to the RO in order to further develop the evidence.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, based on the Joint Motion, the Court remanded the Board's decision. Accordingly, in order to prevent prejudice to the Veteran, the August 2015 decision of the Board that denied service connection for urethral stricture must be vacated, and a new decision will be entered as if the August 2015 decision by the Board had never been issued.


REMAND

In the April 2016 Joint Motion, the parties found that VA erred when it did not provide an examination to the Veteran that was adequate for rating purposes.  Specifically, the Veteran was afforded a VA examination in February 2015 for the purpose of providing an opinion as to whether the preexisting urethral stricture was aggravated beyond its natural progression.  After a physical examination and a thorough review of the claims file, the examiner opined that the urethral stricture was not aggravated beyond its natural progression by any in-service event, injury, or illness.  In support thereof, the examiner noted that the military Medical Board in May 1966, found that the Veteran's urethral stricture preexisted service.  The Medical Board report also found that the Veteran would likely continue to have problems associated with the stricture and therefore, recommended that he be discharged from service, which occurred in September 1966.  The examiner went on to state that there was no evidence that the Veteran sought treatment for his urethral stricture until 2000, 34 years after his separation from service.  The examiner acknowledged that the Veteran had further symptoms during the interim, but found that these possible additional statements represented the natural course of the condition post-dilation.  In conclusion, the examiner opined that neither the treatment the Veteran received in service nor any other event in service aggravated the Veteran's preexisting urethral stricture beyond its natural progression. 

In the April 2016 Joint Motion, the parties found that the February 2015 examiner did not specify whether the urethral stricture was clearly and unmistakably not aggravated by service.  In addition, the parties found that the examiner did not address whether there was any increase in disability during active military service, which would have required that the examiner establish a preservice medical baseline for the urethral stricture.  Furthermore, the parties found that the February 2015 examiner did not explain whether any increase in service was due to the natural progression of the condition, especially in light of the fact that the Medical Board suggested that the Veteran was considered incapacitated for further duty following recruit training and his complaints regarding the urethral stricture.  In conclusion, the parties agreed that the February 2015 opinion did not allow for a fully informed decision. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Upon completion of the above development, the Veteran must be afforded a new VA examination to determine whether the preexisting urethral stricture was aggravated beyond its normal progression by an in-service event, to include his dilation treatments during service.  The electronic claims file must be reviewed, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must:

a.) Provide an opinion as to whether the Veteran's preexisting urethral stricture underwent an increase in severity during service.  The examiner must state the specific evidence of record upon which the opinion is based.  

b.) If the preexisting urethral stricture underwent an increase in severity during service, the examiner must provide an opinion as to whether the increase in severity was due to the natural progress of the preexisting urethral stricture.  The examiner must state the specific evidence of record upon which the opinion is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiners. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claim must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


